DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
2.	Applicant’s arguments filed on 03/19/2021 have been entered and carefully considered with respect to claims 18 – 37, which are pending in this application. Claims 1 - 17 are cancelled. Claims 18 - 37 are added in this Amendment. No new matter was added.

Response to Arguments
Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 18 - 37 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 5 - 7:
	Applicant states that the new claims 18 - 24 and 25 - 31 are directed to an apparatus for displaying visual information to a practitioner during a procedure while claims 32 - 37 are directed to a method whereby video information is presented to the practitioner, and that video information is a live presentation of the procedure. The methodology claimed represents an advancement beyond the prior art in that it presents enhanced images to the practitioner during a procedure to better inform the practitioner in the process of performing the procedure. 
Accordingly, Applicant respectfully requests consideration of the newly presented claims as having overcome the submitted prior art. Applicant submits that Claims 18 - 37 are allowable over the prior art and Applicant requests allowance of these claims.
 Response to Applicant’s arguments
 	Examiner has reviewed Applicant’s request and concludes that claims 18 - 37 are not allowable over the prior art. 
	The inventive concepts presented in new claims 18 – 37 do not deviate much from the concepts presented in the previous claims, which have been cancelled in the current request for reconsideration. 
Applicant’s arguments are moot in view of the rejection of claims 18 – 37 as established as follows. 
Indeed, LIU teaches: a virtual dental operatory system, comprising: a capture facility configured to capture successive image of a treatment site within a patient's oral cavity resulting in a live video stream of the treatment site; (See LIU, Fig. 1 – 4, image capturing component 10; See also Par. [0018], and Par. [0019]) 
 	Argiro discloses methods for “a rendering facility communicatively coupled to the capture facility and configured to receive the live video stream; (Argiro, Fig. 2 and Abstract, Col. 6, lines 19 – 35; Cols. 17 and 18, lines 56 – 67 and 1 – 8) and apply at least one rendering routine to the captured image resulting in a rendered live video stream with enhanced visual properties of the treatment site. (Argiro teaches applying one or more rendering routines to the captured image resulting in a rendered image (See Argiro  Col. 10, lines 27 – 60 and Cols. 11 and 12, lines 63 – 67 and 1 - 17)
	LIU in view of Argiro is not specific about a presentation facility comprising virtual reality goggles communicatively coupled to the rendering facility and configured to display the rendered live video stream to a dental professional while performing a dental procedure; wherein, the rendering facility is provided with preset rendering routines that easily allow a dental professional to render the live video stream in a preset way and to also be able to switch back and forth between a plurality of preset rendering routines during the dental procedure.	
 	Moreover, Parsons discloses a presentation facility possibly comprising virtual reality goggles (Parsons, Par. [0005], lines 5 - 8: virtual reality goggles), and 
 	Furthermore, Parsons can be interpreted as disclosing aspects of the inventive concept claimed by Applicant. (See Parsons, Pars. 0027 – 0029; Pars. 0031 – 0032 and Par. 0065). The electronic display of Parsons is also a rendering facility having a “computer system including healthcare software having data pertaining to the healthcare service received by the patient, with the computer system being disposed in electronic communication with the electronic display for presenting, by the electronic display in accordance with instructions of the healthcare software."
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of LIU and Argiro to those of Parsons, to devise a system comprising a capture facility, a rendering facility and a presentation facility, usable in a medical environment such as a virtual dental operatory system. 
	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is established as follows.  
 	However, if so desired for expediting the prosecution, Applicant is invited to request a telephonic interview with Examiner for the purpose of clarifying any further issues. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Regarding claims 1 - 17, the claims are cancelled and withdrawn from consideration. 

Claims 18 – 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over LIU (US 2006/0256193), in view of Argiro et al. (US Patent 5,986,662), hereinafter “Argiro,” and Parsons (US 2006/0175477). 

	Regarding claim 18, LIU teaches: a virtual dental operatory system, comprising: a capture facility configured to capture successive image of a treatment site within a patient's oral cavity resulting in a live video stream of the treatment site; (See LIU, Fig. 1 – 4, image capturing component 10; See also Par. [0018], details of patient’s oral cavity captured by image capturing component 10; - capturing component 10 (camera) is part of image capturing device of Fig. 1; Par. [0019]: captured video signal represent live video streams) 
 	 LIU does not teach explicitly: a rendering facility communicatively coupled to the capture    facility and configured to: receive the live video stream; and apply at least one rendering routine to the captured image resulting in a rendered live video stream with enhanced visual properties of the treatment site; and a presentation facility comprising virtual reality goggles communicatively coupled to the rendering facility and configured to display the rendered live video stream to a dental professional while performing a dental procedure; wherein, the rendering facility is provided with preset rendering routines that easily allow a dental professional to render the live video stream in a preset way and to also be able to switch back and forth between a plurality of preset rendering routines during the dental procedure. 
	However, Argiro discloses methods for “a rendering facility communicatively coupled to the capture facility and configured to receive the live video stream; (Argiro, Fig. 2 and Abstract, Col. 6, lines 19 – 35: medical imaging workstation; interactive environment to allow the medical professionals to adjust medical images; Cols. 17 and 18, lines 56 – 67 and 1 – 8: embodiment of the invention uses volume- and surface-rendering techniques that allow for instantaneous changes of the images shown in subwindows 310, 312, 314 and 316 and apply at least one rendering routine to the captured image resulting in a rendered live video stream with enhanced visual properties of the treatment site. (Argiro teaches applying one or more rendering routines to the captured image resulting in a rendered image (See Argiro  Col. 10, lines 27 – 60: Output 178 to protocol selector component 110 includes the voxel data along with presets settings regarding the images to be rendered from the data); wherein the rendering facility is provided with preset rendering routines that easily allow a dental professional to render the captured image in a preset way and also be able to switch back and forth between two or more preset rendering routines during a procedure; (See again Argiro  Col. 10, lines 27 – 60; Cols. 11 and 12, lines 63 – 67 and 1 - 17: Image gallery component 112 displays a number of volume views of the image data within input 204, in accordance with the preset settings specified within input 204. Image gallery component 112 supports multiple views, multiple colorations, and accommodates multiple imaging protocol settings)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the inventive concepts of Argiro (Col. 10, lines 27 – 60:; Cols. 11 and 12, lines 63 – 67 and 1 - 17) into LIU’s image capturing device for oral cavity to implement the virtual dental operatory system as claimed in claim 1. (Par. [0018] and Fig. 1 – 4) Doing so would provide an operative system with enhanced visibility for the dental professional while performing a dental procedure.
	LIU in view of Argiro is not specific about a presentation facility comprising virtual reality goggles communicatively coupled to the rendering facility and configured to display the rendered live video stream to a dental professional while performing a dental procedure; wherein, the rendering facility is provided with preset rendering routines that easily allow a dental professional to render the live video stream in a preset way and to also be able to switch back and forth between a plurality of preset rendering routines during the dental procedure.	
 	Although Argiro and LIU do not cover explicitly certain aspects of the claim limitations, in the same field of endeavor, however, Parsons discloses a presentation facility possibly comprising virtual reality goggles (Parsons, Par. [0005], lines 5 - 8: virtual reality goggles), and communicatively coupled to the rendering facility and configured to display the rendered image to a dental care professional. (Parsons, Fig. 13, 14 and Par. [0019]: camera and electronic display assembly for viewing; Par. [0023]: adjustably suspended electronic display; [0074], lines 10 - 12: “… video acquired by the camera may be captured and then displayed on the electronic display.”).
 	Furthermore, Parsons can be interpreted as disclosing aspects of the inventive concept claimed by Applicant. (See Parsons, Pars. 0027 – 0029; Pars. 0031 – 0032 and Par. 0065). The electronic display of Parsons is also a rendering facility having a “computer system including healthcare software having data pertaining to the healthcare service received by the patient, with the computer system being disposed in electronic communication with the electronic display for presenting, by the electronic display in accordance with instructions of the healthcare software." (Par. 0027; See Par. 0029 for corresponding method; Par. 0065: graphical images can include a view of a healthcare procedure in real time; Par. 0080: presentation on electronic display)
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of LIU and Argiro to those of Parsons, to devise a system comprising a capture facility, a rendering facility and a presentation facility, usable in a medical environment such as a virtual dental operatory system. Since Parsons’ features comprise virtual reality goggles, (Par. [0005]) communicatively coupled to the rendering facility and configured to display the rendered image to a dental care professional, (Fig. 13, 14 and Par. [0019], Par. [0023]), one of ordinary skill in the art would be able to devise an operative system with enhanced visibility for the dental professional while performing a dental procedure.

	Regarding claim 19, the claim recites the virtual dental operatory system of claim 18, wherein the capture facility includes a digital camera. 
 	The inclusion of a camera in the virtual dental operatory system is evident from the references cited in claim 1 rejection. Parson’s apparatus includes for the presentation a camera (or “electronic input member” and “an electronic display.” (Parsons, Fig. 13, 14 and Par. [0019]; See also LIU, Par. [0017]: “As shown in FIGS. 1 and 2, an embodiment of the present invention mainly contains an image capturing component 10”; - (FIGS. 1 – 4 do not preclude the use of a digital camera which are image capturing devices widely applied in clinical examination of a patient’s oral cavity))
 	Therefore, claim 19 is rejected on the same ground as claim 18.
	Regarding claim 20, the claim recites the virtual dental operatory system recited in claim 19, wherein the digital camera is an autofocus camera. 
 	The inclusion of an autofocus camera in the system is a choice that is obvious once the need has been evidenced by the system requirements. (Parsons: Fig. 13, 14 and Par. [0019]: “Exemplary devices include, but are not limited to, a sensor, a camera,…”; LIU: Par. [0017]) 
 	Claim 20 is thus rejected on the same ground as claim 18 and 19.

	Regarding claim 21, the claim discloses the system recited in claim 20, wherein the camera has a variety of optical magnifications. 
 	Again the same reasoning applied to claim 20 can be applied to claim 21, as the type of camera here is also an implementation choice dictated by the system requirements according to the inventor’s intention. (Parsons: Fig. 13, 14 and Par. [0019]: “Exemplary devices include, but are not limited to, a sensor, a camera,…”)
 	Claim 21 is thus rejected on those grounds
.     
	Regarding claim 22, the claim discloses the system recited in claim 18, wherein at least one of the plurality of rendering routines applied to the live video stream is selected from the set of rendering routines consisting of: adding a lighting effect to the live video stream, magnifying the live video stream, and focusing on a portion of the live video stream. (The claim contains all the limitations of claim 18. Moreover, LIU discloses an illuminating and image capturing device, which contains an illuminating component providing a shadowless lighting to the image capturing component (Par. [0018], lines 1 – 11)).
	Claim 22 is thus rejected on those grounds. 
 
	Regarding claim 23, the claim discloses the system recited in claim 18, wherein the presentation facility includes a monitor that also displays the rendered live video stream. (LIU discloses an image capturing component 10 connected to a display (not shown) (See LIU, Par. [0018], lines 11 – 14: display or ‘monitor’ for presentation facility).  
	Claim 23 is thus rejected on those grounds.    
	Regarding claim 24, the claim discloses the system recited in claim 18, the presentation facility includes a virtual reality screen that displays the rendered live video stream. (See Parsons, Par. [0005], lines 5 - 8: virtual reality goggles, and communicatively coupled to the rendering facility and configured to display the rendered image to a dental care professional. (Parsons, Fig. 13, 14 and Par. [0019]: camera and electronic display assembly for viewing; Par. [0023]: adjustably suspended electronic display; [0074], lines 10 - 12: “… video acquired by the camera may be captured and then displayed on the electronic display.”).  
  
	Regarding claim 25, the claim discloses a virtual dental operatory system, comprising: a capture facility configured to capture successive image of a treatment site within a patient's oral cavity resulting in a live video stream of the treatment site; (See LIU, Fig. 1 – 4, image capturing component 10; See also Par. [0018], details of patient’s oral cavity captured by image capturing component 10; - capturing component 10 (camera) is part of image capturing device of Fig. 1; Par. [0019]: captured video signal represent live video streams; (See Argiro, Fig. 2 and Abstract, Col. 6, lines 19 – 35; Cols. 17 and 18, lines 56 – 67 and 1 – 8, as cited in above rejection of claim 1; - i.e., a rendering facility communicatively coupled to the video camera and configured to receive the captured live video stream)) a rendering facility communicatively coupled to the capture facility and configured to: receive the live video stream; (See Argiro, Fig. 2 and Abstract, Col. 6, lines 19 – 35; Cols. 17 and 18, lines 56 – 67 and 1 – 8, as cited in above rejection of claim 1) and apply at least one rendering routine to the captured image resulting in a rendered live video stream with enhanced visual properties of the treatment site; and a presentation facility comprising a virtual reality screen communicatively coupled to the rendering facility and configured to display the rendered live video stream to a dental professional while performing a dental procedure; (See Parsons, Par. [0005], lines 5 - 8) the enhanced video stream is displayed on the virtual reality screen. (See Parsons, Par. [0005], lines 5 - 8: virtual reality goggles, and communicatively coupled to the rendering facility and configured to display the rendered image to a dental care professional; virtual reality screen that displays the rendered image) wherein, the rendering facility is provided with preset rendering routines that easily allow a dental professional to render the live video stream in a preset way and to also be able to switch back and forth between a plurality of preset rendering routines during the dental procedure. (See Argiro  Col. 10, lines 27 – 60: Output 178 to protocol selector component 110 includes the voxel data along with presets settings regarding the images to be rendered from the data; Cols. 11 and 12, lines 63 – 67 and 1 - 17: Image gallery component 112 displays a number of volume views of the image data within input 204, in accordance with the preset settings specified within input 204. Image gallery component 112 supports multiple views, multiple colorations, and accommodates multiple imaging protocol settings; - (i.e., switching back and forth between said at least two preset rendering routines during a procedure)) 

 	Regarding claim 26, the claim discloses the virtual dental operatory system of claim 25, wherein the capture facility includes a digital camera. (See rationale applied to rejection of Claim 19 as analyzed above, on the basis of Parsons, Fig. 13, 14 and Par. [0019]; See also LIU, Par. [0017], and FIGS. 1 and 2)
 
 	Regarding claim 27, the claim discloses the virtual dental operatory system recited in claim 26, wherein the digital camera is an autofocus camera. (See rationale applied to rejection of Claim 20 as analyzed above, on the basis of Parsons, Fig. 13, 14 and Pars. [0017] and [0019])
 
 	Regarding claim 28, the claim discloses the virtual dental operatory system recited in claim 27, wherein the digital camera has a variety of optical magnifications. (See rationale applied to rejection of Claim 21 as analyzed above, on the basis of Parsons: Fig. 13, 14 and Par. [0019]: “Exemplary devices include, but are not limited to, a sensor, a camera,…”) 
 
 	Regarding claim 29, the claim discloses the virtual dental operatory system of claim 25, wherein at least one of the plurality of rendering routines applied to the live video stream is selected from the set of rendering routines consisting of: adding a lighting effect to the live video stream, magnifying the live video stream, and focusing on a portion of the live video stream. (See rationale applied to rejection of Claim 22 as analyzed above; - (The claim contains all the limitations of claim 18. Moreover, LIU discloses an illuminating and image capturing device, which contains an illuminating component providing a shadowless lighting to the image capturing component (Par. [0018], lines 1 – 11))) 

 	Regarding claim 30, the claim discloses the system of claim 25, wherein the presentation facility includes a monitor that also displays the rendered live video stream. (See rationale applied to rejection of Claim 23 as analyzed above; LIU also discloses an image capturing component 10 connected to a display (not shown) (See LIU, Par. [0018], lines 11 – 14: display or ‘monitor’ for presentation facility))
 
 	Regarding claim 31, the claim discloses the virtual operatory system of claim 25, the presentation facility includes a second virtual reality screen that displays the rendered live video stream. (See Parsons, Par. [0005], lines 5 - 8: virtual reality goggles, and communicatively coupled to the rendering facility and configured to display the rendered image to a dental care professional. (Parsons, Fig. 13, 14 and Par. [0019]: camera and electronic display assembly for viewing; Par. [0023]: adjustably suspended electronic display; [0074], lines 10 - 12: “… video acquired by the camera may be captured and then displayed on the electronic display.”)
 
 	Regarding claim 32, the claim discloses a dental procedure comprising: capturing an image representative of a treatment site in a patient's oral cavity with an image capture system during the performance of the dental treatment procedure to produce a captured image; rendering the captured image with a plurality of preset rendering routines to enhance the visual properties of the treatment site to produce a rendered image and switching back and forth between at least two of the preset rendering routines during a procedure; and displaying the rendered image to the dental professional during the performance of the dental treatment procedure with virtual reality goggles. (See rationale applied to rejection of Claim 18 and Claim 25, the claim disclosing a dental procedure describing the virtual dental operatory system of Claim 18 or Claim 25, as analyzed above)
  
 	Regarding claim 33, the claim discloses the method of claim 32, wherein the capturing of the image is provided by a digital camera. (See rationale applied to rejection of Claim 19, as analyzed above) 
 
 	Regarding claim 34, the claim discloses the method of claim 32, wherein the displaying of the rendered image is additionally provided by a monitor. (See rationale applied to rejection of Claim 23 and Claim 30, as analyzed above on the basis of LIU, Par. [0018], lines 11 – 14: display or ‘monitor’ for presentation facility)
  
 	Regarding claim 35, the claim discloses the virtual operatory system of claim 34, wherein the displaying of the rendered image on the additional monitor is accomplished by way of modeling software. (See again rationale applied to rejection of Claim 34 applied, mutatis mutandis, to rejection of Claim 35) 
 
 	Regarding claim 36, the claim discloses the method of claim 32, wherein the rendering of the captured image is provided by applying at least one of a plurality of rendering routines selected from one the set of rendering routines consisting of: adding a lighting effect to the live video stream, magnifying the live video stream, and focusing on a portion of the live video stream. (See again rationale applied to rejection of Claim 22 and Claim 29 as applied, mutatis mutandis, to rejection of Claim 36)   

 	Regarding claim 37, the claim discloses the virtual operatory system of claim 32, wherein the displaying of the rendered image is additionally accomplished by a projection the rendered image. (Parsons: Pars. 0030 and 0090: use of projected technology for display) 


References considered but not cited
The prior made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Donahoo (US 2006/0252004 A1) teaches connecting a camera to an articulating arm, the camera having an image sensor positioned therein; attaching a lens to the camera to permit a magnified image of the interior of a patient's mouth.
Phillips et al. (US 2009/0316797) teaches an intraoral imaging system including a camera module that articulates within the device and providing greater ergonomic image capture capabilities.
Kopelman et al. (US 20180168781 A1) teaches AUGMENTED REALITY ENHANCEMENTS FOR DENTAL PRACTITIONERS.
Fujie et al. (US 20060001740 A1) teaches Apparatus for dental diagnosis and treatment.


Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571 272 3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487